Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered March 24, 2004, convicting defendant, after a jury trial, of attempted kidnapping in the second degree, and sentencing him, as a second violent felony offender, to a term of 14 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for a substitution of counsel, and there was no violation of defendant’s right to retain counsel of his own choosing (see People v Arroyave, 49 NY2d 264, 270-271 [1980]). As jury selection was about to commence, defendant asked for a “reassignment” of counsel, claiming he had an attorney waiting and ready to proceed. However, defendant never identified this attorney, or indicated that he had retained an attorney or had the means to do so, and no such attorney ever contacted the court (compare People v Thomas, 70 NY2d 859 [1987]). Furthermore, defendant’s meritless complaints about his assigned counsel did not constitute good cause for a substitution (see People v Sides, 75 NY2d 822 [1990]).
*397We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Nardelli, Gonzalez, Sweeny and Catterson, JJ.